Exhibit 10.10

 

RESTRICTED STOCK AWARD AGREEMENT

 

PURSUANT TO THE

CLST HOLDINGS, INC.

2008 LONG TERM INCENTIVE PLAN

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Award”) is made as of this day of
                     (the “Date of Grant”), between CLST Holdings, Inc., a
Delaware corporation (the “Company”), and                           
(“Participant”).  Capitalized terms used but not defined in this Award shall
have the meanings set forth in the CLST Holdings, Inc. 2008 Long Term Incentive
Plan (the “Plan”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to carry out the purposes of the Plan by awarding
to Participant shares of the common stock, $0.01 par value per share (“Common
Stock”), of the Company; and

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 


1.                                       GRANT OF AWARD. PURSUANT TO THE PLAN,
THE COMPANY HEREBY GRANTS                      SHARES OF COMMON STOCK (THE
“RESTRICTED STOCK”) TO PARTICIPANT TO BE ISSUED AS HEREINAFTER PROVIDED IN
PARTICIPANT’S NAME SUBJECT TO CERTAIN RESTRICTIONS THEREON AS SET FORTH IN THIS
AWARD AND THE PLAN.


 


2.                                       ISSUANCE AND DELIVERY OF RESTRICTED
STOCK. THE RESTRICTED STOCK SHALL BE ISSUED UPON ACCEPTANCE AND EXECUTION HEREOF
BY PARTICIPANT AND UPON SATISFACTION OF THE TERMS OF THIS AWARD.


 


3.                                       VESTING OF RESTRICTED STOCK. SUBJECT TO
THIS SECTION 3, SECTION 4 BELOW AND THE OTHER TERMS AND CONDITIONS OF THIS AWARD
AND THE PLAN, ON THE DATE HEREOF,                      SHARES OF THE RESTRICTED
STOCK SHALL VEST AND NO LONGER BE SUBJECT TO FORFEITURE AND ON EACH ANNIVERSARY
THEREAFTER (EACH, A “VESTING DATE”), AN ADDITIONAL                      SHARES
OF THE RESTRICTED STOCK SHALL VEST AND NO LONGER BE SUBJECT TO FORFEITURE IF THE
PARTICIPANT REMAINS IN CONTINUOUS EMPLOYMENT, OR IN A CONTINUOUS CONSULTING OR
DIRECTOR RELATIONSHIP, WITH THE COMPANY FROM THE DATE OF GRANT THROUGH THE
VESTING DATE.


 


4.                                       FORFEITURE OF AWARD. THIS AWARD SHALL
BE SUBJECT TO THE FORFEITURE PROVISIONS OF THE PLAN; PROVIDED, HOWEVER,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AWARD OR THE PLAN, 100% OF THE
RESTRICTED STOCK SHALL BECOME FULLY VESTED AND SHALL NO LONGER BE SUBJECT TO
FORFEITURE UPON THE DEATH OR DISABILITY OF PARTICIPANT WHILE EMPLOYED OR ENGAGED
AS A DIRECTOR OR CONSULTANT BY THE COMPANY.

 

1

--------------------------------------------------------------------------------



 


5.                                       RESTRICTIONS ON TRANSFER.


 


(A)                                  EXCEPT AS PROVIDED IN THE PLAN, THE
RESTRICTED STOCK MAY NOT BE RESOLD, PLEDGED AS SECURITY OR OTHERWISE
TRANSFERRED, ASSIGNED OR ENCUMBERED BY PARTICIPANT PRIOR TO THE DATE SUCH
RESTRICTED STOCK IS NO LONGER SUBJECT TO FORFEITURE OR BUYBACK, UNLESS
SPECIFICALLY AGREED IN WRITING BY THE COMPANY.


 


(B)                                 PARTICIPANT HEREBY AGREES THAT PARTICIPANT
SHALL MAKE NO DISPOSITION OF THE RESTRICTED STOCK UNLESS AND UNTIL:


 


(1)                                  THE FORFEITURE RESTRICTIONS IN SECTION 3
AND SECTION 4 HAVE LAPSED;


 


(2)                                  PARTICIPANT SHALL HAVE NOTIFIED THE COMPANY
OF THE PROPOSED DISPOSITION AND PROVIDED A WRITTEN SUMMARY OF THE TERMS AND
CONDITIONS OF THE PROPOSED DISPOSITION, AND AN OPINION (ACCEPTABLE TO THE
COMPANY) OF COUNSEL (ACCEPTABLE TO THE COMPANY) THAT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), COVERING SUCH
PROPOSED DISPOSITION IS NOT REQUIRED; PROVIDED, HOWEVER, IF THE RESTRICTED STOCK
TO BE DISPOSED OF IS COVERED BY A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND SUCH DISPOSITION IS MADE IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT,
OR IN THE EVENT THAT SUCH DISPOSITION MAY BE MADE PURSUANT TO RULE 144(B)(I) AS
PROMULGATED UNDER THE SECURITIES ACT, NO NOTICE SHALL BE NECESSARY; AND


 


(3)                                  PARTICIPANT SHALL HAVE COMPLIED WITH ALL
REQUIREMENTS OF THIS AWARD, THE PLAN AND LAW APPLICABLE TO THE DISPOSITION OF
THE RESTRICTED STOCK.


 


(C)                                  THE COMPANY SHALL NOT BE REQUIRED (I) TO
TRANSFER ON ITS BOOKS ANY RESTRICTED STOCK THAT HAS BEEN SOLD OR TRANSFERRED IN
VIOLATION OF THE PROVISIONS OF THIS SECTION 5, OR (II) TO TREAT AS THE OWNER OF
THE RESTRICTED STOCK, OR OTHERWISE TO ACCORD VOTING OR DIVIDEND RIGHTS TO, ANY
TRANSFEREE TO WHOM THE RESTRICTED STOCK HAS BEEN TRANSFERRED IN CONTRAVENTION OF
THIS AWARD. REFERENCES HEREIN TO PARTICIPANT SHALL INCLUDE, WHERE APPLICABLE, A
PERMITTED TRANSFEREE.


 


6.                                       RESTRICTIVE LEGEND. IN ORDER TO REFLECT
THE RESTRICTIONS ON TRANSFER OF THE RESTRICTED STOCK, THE STOCK CERTIFICATES FOR
THE RESTRICTED STOCK WILL BE ENDORSED WITH THE LEGEND SET FORTH IN THE PLAN.


 


7.                                       INVESTMENT REPRESENTATIONS. IN
CONNECTION WITH THE GRANT OF THE RESTRICTED STOCK, PARTICIPANT REPRESENTS TO THE
COMPANY THAT:


 


(A)                                  PARTICIPANT IS ACCEPTING THE RESTRICTED
STOCK FOR PARTICIPANT’S OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH A
VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND THAT PARTICIPANT HAS
NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR OTHERWISE
DISTRIBUTING THE RESTRICTED STOCK;


 


(B)                                 PARTICIPANT DOES NOT HAVE ANY CONTRACT,
UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT
PARTICIPATIONS TO SUCH PERSON OR TO ANY THIRD PERSON WITH RESPECT TO ANY OF THE
RESTRICTED STOCK, EXCEPT AS PERMITTED BY THE PLAN;

 

2

--------------------------------------------------------------------------------


 


(C)                                  PARTICIPANT ACKNOWLEDGES THAT THE
RESTRICTED STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY
STATE SECURITIES ACT.  PARTICIPANT UNDERSTANDS FURTHER THAT IN ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT, THE RESTRICTED STOCK CAN ONLY BE SOLD PURSUANT
TO SOME EXEMPTION FROM REGISTRATION; AND


 


(D)                                 PARTICIPANT HAS HAD A REASONABLE OPPORTUNITY
TO ASK QUESTIONS OF AND RECEIVE ANSWERS AND TO REQUEST ADDITIONAL RELEVANT
INFORMATION FROM THE COMPANY CONCERNING AN INVESTMENT IN THE RESTRICTED STOCK
AND ALL SUCH QUESTIONS HAVE BEEN ANSWERED TO THE FULL SATISFACTION OF
PARTICIPANT AND SUCH INFORMATION REQUESTED HAS BEEN PROVIDED BY THE COMPANY.


 


8.                                       TAX MATTERS.


 


(A)                                  TAX REPRESENTATIONS.  PARTICIPANT
ACKNOWLEDGES THAT THE TAX CONSEQUENCES ASSOCIATED WITH THE AWARD ARE COMPLEX AND
THAT THE COMPANY HAS URGED PARTICIPANT TO REVIEW WITH PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE AND LOCAL TAX CONSEQUENCES OF THE RESTRICTED STOCK
GRANTED UNDER THIS AWARD.  PARTICIPANT IS RELYING SOLELY ON HIS OWN ADVISORS AND
NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS
WITH RESPECT TO THE TAX CONSEQUENCES.  PARTICIPANT UNDERSTANDS THAT PARTICIPANT
(AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR PARTICIPANT’S OWN TAX LIABILITY
THAT MAY ARISE WITH RESPECT TO THE RESTRICTED STOCK.


 


(B)                                 SECTION 83(B) ELECTION. PARTICIPANT
UNDERSTANDS THAT UNDER SECTION 83 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE DIFFERENCE BETWEEN THE PURCHASE PRICE, IF ANY, PAID
FOR THE RESTRICTED STOCK AND ITS FAIR MARKET VALUE ON THE DATE ANY FORFEITURE
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK LAPSE WILL BE REPORTABLE AS
ORDINARY INCOME AT THAT TIME. PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY ELECT
TO BE TAXED AT THE TIME THE RESTRICTED STOCK IS ACQUIRED HEREUNDER TO THE EXTENT
THE FAIR MARKET VALUE OF THE RESTRICTED STOCK DIFFERS FROM THE PURCHASE PRICE,
IF ANY, RATHER THAN WHEN AND AS SUCH RESTRICTED STOCK CEASES TO BE SUBJECT TO
SUCH FORFEITURE RESTRICTIONS, BY FILING AN ELECTION UNDER SECTION 83(B) OF THE
CODE WITH THE I.R.S. WITHIN THIRTY (30) DAYS AFTER THE DATE OF GRANT.
PARTICIPANT MUST PROVIDE A COPY OF ANY ELECTION MADE UNDER SECTION 83(B) TO THE
COMPANY PROMPTLY AFTER FILING SUCH ELECTION WITH THE I.R.S. IF THE FAIR MARKET
VALUE OF THE RESTRICTED STOCK AT THE DATE OF GRANT EQUALS THE PURCHASE PRICE
PAID (AND THUS NO TAX IS PAYABLE), THE ELECTION MUST BE MADE TO AVOID ADVERSE
TAX CONSEQUENCES IN THE FUTURE. THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS
EXHIBIT A HERETO. PARTICIPANT UNDERSTANDS THAT FAILURE TO MAKE THIS FILING
WITHIN THE 30-DAY PERIOD WILL RESULT IN THE RECOGNITION OF ORDINARY INCOME BY
PARTICIPANT (IN THE EVENT THE FAIR MARKET VALUE OF THE RESTRICTED STOCK
INCREASES AFTER THE DATE OF GRANT) AS THE FORFEITURE RESTRICTIONS LAPSE.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF. PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE AN 83(B) ELECTION.


 


9.                                       MISCELLANEOUS PROVISIONS.


 


(A)                                  PARTICIPANT UNDERTAKING. PARTICIPANT HEREBY
AGREES TO TAKE WHATEVER ADDITIONAL ACTION AND EXECUTE WHATEVER ADDITIONAL
DOCUMENTS THE COMPANY MAY IN ITS JUDGMENT

 

3

--------------------------------------------------------------------------------


 


DEEM NECESSARY OR ADVISABLE IN ORDER TO CARRY OUT OR EFFECT ONE OR MORE OF THE
OBLIGATIONS OR RESTRICTIONS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN
SECTION 4, IMPOSED ON EITHER PARTICIPANT OR THE RESTRICTED STOCK PURSUANT TO THE
EXPRESS PROVISIONS OF THE PLAN AND THIS AWARD.


 


(B)                                 ASSIGNMENT. THE RIGHTS AND BENEFITS OF THE
COMPANY UNDER THIS AWARD SHALL BE TRANSFERABLE TO ANY ONE OR MORE PERSONS OR
ENTITIES. THE RIGHTS AND OBLIGATIONS OF PARTICIPANT HEREUNDER MAY ONLY BE
ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY. THIS AWARD SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PERMITTED TRANSFEREES, HEIRS,
EXECUTORS, ADMINISTRATORS, AND SUCCESSORS OF THE PARTIES HERETO.


 


(C)                                  NO WAIVER. NO WAIVER OF ANY BREACH OR
CONDITION OF THIS AWARD SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER OR
SUBSEQUENT BREACH OR CONDITION, WHETHER OF LIKE OR DIFFERENT NATURE.


 


(D)                                 ENTIRE AWARD. THE PLAN AND THIS AWARD
CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES HERETO WITH REGARD TO THE
SUBJECT MATTER HEREOF.


 


(E)                                  COUNTERPARTS. THIS AWARD MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(F)                                    LAPSE OF THIS AWARD. THIS AWARD SHALL BE
NULL AND VOID IN THE EVENT PARTICIPANT SHALL FAIL TO SIGN AND RETURN A
COUNTERPART HEREOF TO THE COMPANY WITHIN THIRTY (30) DAYS OF ITS DELIVERY TO
PARTICIPANT.


 


(G)                                 NO CONTRACT FOR SERVICE. THIS AWARD DOES NOT
CONSTITUTE A CONTRACT FOR EMPLOYMENT OR AN ENGAGEMENT AS A DIRECTOR OR
CONSULTANT WITH THE COMPANY AND SHALL NOT AFFECT THE RIGHT OF THE COMPANY TO
TERMINATE PARTICIPANT FOR ANY REASON WHATSOEVER.


 


(H)                                 CONSTRUCTION. THE COMPANY SHALL HAVE
AUTHORITY TO MAKE REASONABLE CONSTRUCTIONS OF THIS AWARD AND TO CORRECT ANY
DEFECT OR SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THIS AWARD, AND
TO PRESCRIBE REASONABLE RULES AND REGULATIONS RELATING TO THE ADMINISTRATION OF
THIS AWARD.


 


(I)                                     SEVERABILITY. IN THE EVENT THAT ANY
PROVISION OF THIS AWARD BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AWARD SHALL CONTINUE IN
FULL FORCE AND EFFECT WITHOUT SAID PROVISION, PROVIDED THAT NO SUCH SEVERABILITY
SHALL BE EFFECTIVE IF IT MATERIALLY CHANGES THE ECONOMIC BENEFIT OF THIS AWARD
TO ANY PARTY.


 


(J)                                     NOTICE. ANY NOTICE RELATING TO THIS
AWARD SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVE UPON PERSONAL
DELIVERY OR UPON DEPOSIT IN THE UNITED STATES MAIL, REGISTERED OR CERTIFIED,
POSTAGE PREPAID AND ADDRESSED TO THE COMPANY AT ITS MAIN OFFICE AT 17304 PRESTON
ROAD, DOMINION PLAZA, SUITE 420, DALLAS, TX 75252, OR TO SUCH OTHER ADDRESS AS
MAY BE HEREAFTER SPECIFIED BY THE COMPANY, TO THE ATTENTION OF THE COMPANY’S
CHIEF EXECUTIVE OFFICER. ALL NOTICES TO PARTICIPANT SHALL BE DELIVERED TO
PARTICIPANT AT PARTICIPANT’S ADDRESS SPECIFIED BELOW OR TO SUCH OTHER ADDRESS AS
MAY BE HEREAFTER SPECIFIED BY PARTICIPANT.

 

4

--------------------------------------------------------------------------------


 


(K)                                  GOVERNING INSTRUMENT AND LAW. THIS AWARD
AND ANY RESTRICTED STOCK ISSUED HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY
THE TERMS AND PROVISIONS OF THE PLAN, WHICH TERMS AND PROVISIONS ARE HEREBY
INCORPORATED HEREIN BY REFERENCE, AND BY THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO PROVISIONS THEREOF RELATED TO THE RESOLUTION
OF CONFLICTS OF LAWS, AND IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS
AWARD AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL CONTROL.


 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Award as of the day and
year first set forth above.

 

 

CLST HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Agreed and Accepted:

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 





 

 





 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF 83(b) ELECTION

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his or her gross income
for the current taxable year, the amount of any compensation taxable to him or
her in connection with his or her receipt of the property described below:

 

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

Name of Taxpayer:

 

 

 

Spouse:

 

 

 

Address of Taxpayer:

 

 

 

 

 

Taxpayer ID No.:

 

 

 

Spouse’s ID No.:

 

 

 

Taxable Year:

Calendar Year

 

 

(1)                                  The property with respect to which the
election is being made is                      shares of the common stock of
CLST Holdings, Inc., a Delaware corporation (the “Company”).

 

(2)                                  The property was issued on
                                    .

 

(3)                                  If the undersigned taxpayer’s provision of
services to the Company is terminated, any portion of the property that has not
vested as of such termination date is subject to forfeiture.

 

(4)                                  The fair market value at the time of
transfer (determined without regard to any restriction other than a restriction
which by its terms will never lapse) is $           per share.

 

(5)                                  The amount paid for such property is zero
dollars ($0.00) per share.

 

(6)                                  A copy of this statement was furnished to
the Company for whom the undersigned taxpayer rendered the service underlying
the transfer of property.

 

--------------------------------------------------------------------------------


 

(7)                                  This statement is executed as of:
                                , 2008.

 

 

 

 

Taxpayer

 

Spouse of Taxpayer (if any)

 

 

 

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

 

 

 

 

(Print Name)

 

(Print Name)

 

CONSENT OF SPOUSE

 

I,                                                 , spouse of Participant, have
read and approve the foregoing Award. In consideration of granting to
Participant shares of the Common Stock of CLST Holdings, Inc. as set forth in
the Award, I hereby appoint Participant as my attorney-in-fact in respect to the
exercise of any rights under the Award and agree to be bound by the provisions
of the Award insofar as I may have any rights in said Award or any shares issued
pursuant thereto under the community property laws of the State of Delaware or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Award.

 

Dated:                                       , 2008.

 

 

 

 

Spouse of Participant

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

--------------------------------------------------------------------------------